DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 7/26/2022.
Claims 1, 2, 4, 5, 6, 7, 10, 12, 13 are cancelled.
Claims 3, 8, 9, 11 are amended.
Claims 3, 8, 9, 11 are presented for examination.

Priority
ADS dated 10/24/2019 claims domestic benefit of PCT/KR2018/004866 dated 4/26/2018 and foreign priority to KR 10-2017-0055656 dated 4/28/2017.

Information Disclosure Statement
IDS dated 7/26/2022 has been reviewed. See attached.

Drawings
The drawings dated 7/26/2022 have been reviewed. They are accepted.

Specification
The abstract dated 7/26/2022 has been reviewed. It is accepted.




Response to Arguments
Requirement for Information Under 37 CFR 1.105
The IDS dated 7/26/2022 has fulfilled the requirement under 37 CFR 1.105. The IDS has been reviewed. See attached.

Objection to the Drawings
The drawings dated 7/26/2022 overcomes the objection to the drawing. The Objection is withdrawn.

Objection to the abstract
The abstract dated 7/26/2022 overcomes the objection to the abstract. The objection is withdrawn.

Objection to the claims
The Applicant has cancelled claim 1 and amended claim 3 for the purpose of overcoming the objections. The objections are withdrawn.

Claim Rejections – 35 USC § 112(a)
The Applicant argues that they have amended the claims and have overcome these rejections.

In response the argument is persuasive. The rejections are withdrawn.

Claim Rejections – 35 USC § 112(b)
The Applicant argues that they have cancelled claims and made claim amendments for the purpose of overcoming the rejections.

In response the argument is persuasive. The rejections are withdrawn.


Claim Rejections – 35 USC § 103
The Applicant argues that they have amended the claim to recite elements which are not made obvious by the art of record.

In response the argument is persuasive. The rejection is withdrawn.

End Response to Arguments


Allowable Subject Matter
Claims 3, 8, 9, 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While the art or record teaches the limitations of the claim as outlined in the Office action dated 4/27/2022, none of these references taken either alone or in combination with the prior art of record disclose “...wherein the reference reliability model for each substation type is calculated by... estimating a shape parameter and a scale parameter of the unique reliability model for each dataset under the least square estimation method, and drawing the mixture model from the synthesis of the unique reliability model for each dataset...” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146